DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on 6/14/2021.
The application has been amended as follows: 

 	In claim 3, line 4, “a control circuit” is changed to “the control circuit”.
 	Claims 8-10 are canceled.
 	In claim 14, line 4, “a first terminal” is changed to “the first terminal”.

Reasons for Allowance
Claims 1-3, 5-7, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art teaches an electric machine arrangement for a motor vehicle as described in the office action with mail date 3/31/2021 (see rejection of claims 1 and 4) but fails to disclose “a charging device to connect to an alternating current (AC) electrical power supply system, to the intermediate circuit, and to the second energy store, to charge the first and second energy stores, wherein the charging device is connected to the intermediate circuit such that it charges the first and second energy stores via the AC electrical power supply by increasing a direct current (DC) voltage in the intermediate circuit; and the charging device is connected in parallel with the coupling element between the first energy store and the second energy store and serves as a DC/DC converter for transmitting energy from the second energy store to the first energy store, wherein the charging device serves for charging the first and second energy stores of the electric machine arrangement and comprises: a primary side having a first terminal for connection to the AC electrical power supply system, a secondary side having a second terminal for connection to the second energy store, a third terminal on the primary side thereof for connection to the first energy store, and a control circuit for switching over load flows such that energy is transmittable from the second energy store via the second terminal to the first energy store via the third terminal” as recited. It would not have been obvious to modify the prior art to arrive at the claimed invention. 
Regarding claims 2-3, 5-7, and 11-15
Furthermore, none of the prior art of record, taken alone or in combination, teaches or suggests these claim features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916.  The examiner can normally be reached on Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        6/21/2021

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2021